DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 09 October 2020 and the subject discussed during the Interview of 20 November 2020, the Applicant has filed a Response After Final on 28 December 2020.
The Examiner indicated during the interview of 20 November 2020 that the amendment to the independent claims was suitable to overcome the 35 U.S.C. 101 judicial exception rejection given that the amendment suitably incorporates the mental process into a practical application of system monitoring. The Applicant has presented the independent claims in this form. The previous 35 U.S.C. 101 rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to claim 1, the invention states:
A linguistic semantic analysis monitoring/alert integration system, comprising:
at least one storage device storing one or more monitoring dictionary databases that include module-specific language information that identifies module-specific language terms utilized in providing a monitoring module; and

receive a first file included in a monitoring module;
parse the first file to identify file language terms included in the first file;
match the file language terms included in the first file with the module-specific language terms included in the module-specific language information;
determine, based on the matching of the file language terms with the module-specific language terms, a first intent for the file language terms; and
automatically classify, based on the determination of the first intent for the file language terms, the first file into a respective one of a plurality of monitoring model databases, and
a monitoring application that is configured to:
access the first file from the respective one of the plurality of monitoring model databases; and
perform monitoring operations based on the first file on a target system coupled to the processor, wherein the monitoring operations include at least one of: monitoring health of the target system, monitoring performance of the target system, or monitoring inventory of the target system.
Closest Prior Art
The reference of Torras (US 2015/0178390 Al) provides teaching for the monitoring of social media files so as to be able to trigger an alert to a user when certain search terms have been found, thereby providing the user with statistic regarding a semantic cluster ([0057]).
Another reference of Priestas et al (US 2019/0005012 Al) presents a computer system that includes a processor ([0101]). It also provides teaching for a data 
A further reference of Evermann (US 2014/0365209 Al) is provided to teach of determining an intent based on a text-string match.
Li et al (US 2019/0258461 A1) provides teaching for merging together the content of two separate files of different intents to generate a combined context-free grammar that corresponds to a respective domain.
Bangalore et al (US 2017/0091046 A1) provides teaching for a monitoring application that can monitor the health and performance of a system [0092]-[0100], [0197].
The applied prior art taken alone or in combination fail to teach, inter alia, a system which classifies a file into a respective monitoring model database, based on a determined intent for the matched file language terms.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2-7 depend on claim 1 and are also allowed over the prior art of record.

inter alia, an information handling system which classifies a file into a respective monitoring model database, based on a determined intent for the matched file language terms.
Claim 8 is hereby allowed over the prior art of record.
Dependent claims 9-13 depend on claim 8 and are also allowed over the prior art of record.
With regard to claim 14, the prior art taken alone or in combination fail to teach, 
inter alia, a method for integrating monitoring and alerts using linguistic analysis which classifies a file into a respective monitoring model database, based on a determined intent for the matched file language terms.
Claim 14 is hereby allowed over the prior art of record.
Dependent claims 15-20 depend on claim 14 and are also allowed over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657